Title: From George Washington to Lord Howe, 13 January 1777
From: Washington, George
To: Howe, Richard (Lord)



My Lord
Head Quarters [Morristown] 13 January 1777

I am sorry that I am under the disagreeable Necessity of troubling your Lordship with a Letter almost wholly on the subject of the cruel treatment which our Officers and Men in the naval Department, who are unhappy enough to fall into your hands, receive on board the prison Ships in the Harbour of New York—Without descending to particulars, I shall ground my Complaint upon the Matter containd in the enclosed paper which is an exact Copy of an Account of the usage of the prisoners deliverd to Congress by a Capt. Gamble lately a prisoner himself in New York.
If this account be true, of which I have no reason to doubt, as Capt. Gamble is said to be a Man of Veracity, I call upon your Lordship to say whether any treatment of your Officers and seamen has merited so severe a Retaliation. I am bold to say it has not. so far from it, that the Officers and seamen taken on board armed Ships have been treated with the greatest humanity, and not forced to enter on board any of our public or private Vessels at War, and those taken in the Merchant service have been immediately set at Liberty.
From the opinion I have ever been taught to entertain of your Lordships Humanity, I will not suppose that you are privy to proceedings of so cruel and unjustifiable a Nature, and I hope that upon making the proper Enquiry you will have the Matter so regulated, that the unhappy Creatures whose Lot is Captivity, may not in future have the Miseries of cold, disease and famine added to their other Misfortunes. You may call us Rebels and say that we deserve no better treatment. But remember my Lord that supposing us Rebels we still have feelings

equally as keen & sensible as Loyalists and will if forced to it most assuredly retaliate upon those upon whom we look as the unjust invaders of our Rights Liberties and properties—I should not have said thus much but my injured Countrymen have long called upon me to endeavour to obtain a Redress of their Greivances and I should think myself as culpable as those who inflict such Severities upon them were I to continue silent.
I inclose your Lordship a List of the Capt. & Crew of an armed Boat belonging to Georgia, taken by the Rover Man of War Capt. Stanhope—There are a sufficient Number of prisoners, in Georgia belonging to your Navy, to make an exchange. If the Measure meets your Approbation it will be very agreeable to both parties.
I lately sent in Lieut. Boger who belonged to the Liverpool Frigate, Capt. Bellew of the same Frigate took a Capt. Burke and sent him into New York for the express purpose of having him exchanged for Boger, I should therefore be glad to have Capt. Burke sent out.
There are two Captains of Merchantmen by the Name of Bell and Getshius on board the Whitley prison Ship if your Lordship will grant them their Liberty upon Parole I will engage to send two British Masters in [Exchange for them. I am &ca.

G. Washington.]

